     Case 1:20-cr-00233-SDG-LTW Document 267 Filed 04/01/21 Page 1 of 2




                                              U.S. Department of Justice
                                              United States Attorney
                                              Northern District of Georgia

                                               Richard Russell Federal Building   Telephone: (404) 581-6000
                                               75 Ted Turner Drive S.W.           Fax: (404) 581-6181
                                               Suite 600
                                               Atlanta, Georgia 30303



                                             April 1, 2021


James N. Hatten
Clerk of the Court
2212 U.S. Courthouse
75 Ted Turner Dr S.W.
Atlanta, GA 30303

       Re:    United States v. Reyes-Lozano, et al.
              Criminal Action No. 1:20-cr-00233-SDG-LTW
              Substitution of Counsel

Dear Mr. Hatten:

        This is to notify you that the above-styled case has been transferred from AUSA Scott
McAfee to AUSA Miguel R. Acosta, telephone number 404-581-6079. I request papers and
pleadings in this action be served upon me as counsel of record for the United States from this
date forward.
                                                Sincerely,

                                             KURT R. ERSKINE
                                             Acting United States Attorney



                                             MIGUEL R. ACOSTA
                                             Assistant United States Attorney
                                             Georgia Bar Number: 910787
      Case 1:20-cr-00233-SDG-LTW Document 267 Filed 04/01/21 Page 2 of 2


Criminal Action No. 1:20-cr-00233-SDG-LTW
                                 CERTIFICATE OF SERVICE

 This is to certify that I have this day electronically filed the within and foregoing with the Clerk
of Court using the CM/ECF system which will automatically send email notification to the
attorneys of record:



                               This   1st      day of April , 2021 .




                                                             MIGUEL R. ACOSTA Assistant
                                                             United States Attorney Georgia
                                                             Bar Number: 910787
